DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim 12 has been amended. Claim 9 has been canceled. Claims 21 and 22 have been added. Claims 1-8, 10-12, and 14-22 therefore are now pending in the application

Response to Arguments
Applicant's arguments filed 03/18/21 have been fully considered but they are not persuasive. On page 8 the applicant argued that the combination of references does not teach "a secure circuit configured to[] receive a notification from the controller circuit, wherein the notification identifies the button being pressed.",  and  "perform[ing] an authentication of the first user by[] confirming, as a first factor of the authentication, that the notification was received by the secure circuit within a threshold time period of the authentication being performed." Also applicant further pointed out that “While referring to initial and secondary authentications, this portion of Fadell does not refer to an authentication associated with a "notification identif[ying a] button being pressed," as recited in claim 1 “. Examiner respectfully disagrees. Fadell FIG 1 110 and associated text and col 12 line 15-30 clearly teaches "a secure circuit configured to[] receive a notification from the controller circuit, wherein the notification identifies the button being pressed.",  Sensor 720 placed behind a `home button of a portable media player or cellular telephone detect fingerprint to authenticate user suggest button being pressed . 

On page 9 the applicant argued that Jung never describes its button press as actually being "a [] factor of [its user] authentication," as recited in claim 1. To the extent Jung does discuss authentication factors, Jung merely discusses "iris recognition" as well as "an authentication key matching method, a password matching method, a face recognition method, a fingerprint recognition method, and the like." Id at 8:13-20. Accordingly, Jung does not discuss "perform an authentication of the first user by[] confirming, as a first factor of the authentication," something associate with its button press, as recited in claim 1”.  Examiner respectfully disagrees. Jung FIG 4A  and 4B with User Identification function (pls see col 7-8) clearly discusses several user identication/authentication methods such as iris/eye or face recognition, password methods, etc. Jung teaches activation button pressing can be tied up with multiple   functions (such as 1. Camera Activation Function, 2. Health Sensing and Health Information Transmission Functions 3. User Identification Function 4. Location Information Transmission Function 5. File Transmission Function 6. Mode Change During Drive 7. Advertisement Display Operation). Further Jung Col 5 line 0-16 teaches 

Rest of the applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fadell et al (US 9274647 B2) in view of Jung et al(US 9633373 B2).

With regards to claim 1, Fadell discloses, A computing device, comprising: 
a controller circuit coupled to a button (FIG 1 110 and associated text; ), wherein the controller circuit is configured to detect when the button has been pressed (col 12 line 15-30; A sensor 720 may be placed in, adjacent to or behind any button or other 
a camera configured to capture a first set of biometric data of a first user (  col 12 line 35-45; In some embodiments, input mechanism 712 may include a sensor 720 embedded underneath some or all of the pad such that when a user places a finger on input mechanism 712 ( e.g., to move an indicator on display 715), sensor 720 may detect
the features of the user's finger for authenticating the user. Col 2 line 30-40; The sensor may detect one or more biometric attributes of the user (e.g., facial or eye features) using the sensing component. For example the sensor may include a camera or optical sensor located adjacent to a display of the device. The user may then be authenticated by comparing the detected biometric attributes with a library of biometric attributes stored by or accessible to the electronic device.  ).; and 

a secure circuit configured to receive a notification from the controller circuit, wherein the notification identifies the button being pressed (col 12 line 15-30; A sensor 720 may be placed in, adjacent to or behind any button or other physical input that ;

a secure circuit configured to perform an authentication of the first user by: confirming as a first authentication that the notification was received by the secure circuit  (FIG 1 112 and associated text; col 12 line 15-40; A sensor 720 may be placed 
comparing the first set of biometric data with a second set of biometric data for an authorized user of the computing device ( col 2line 30-40;  The sensor may detect one or more biometric attributes of the user (e.g., facial or eye features) using the sensing component. For example the sensor may include a camera or optical sensor located adjacent to a display of the device. The user may then be authenticated by comparing the detected biometric attributes with a library of biometric attributes stored by or accessible to the electronic device. Also col 12 line 15-40; ).

Fadell does not but Jung teaches, 
Perform an authentication of the first user by confirming, as first factor of authentication that the notification was received within a threshold time period of the authentication being performed (Jung col 5 line 0-10; The mobile communication terminal 120 can include a predetermined clock circuit or timer to calculate the cumulative number of continuous presses of the activation button 120 and measure a period of time for which the activation button 120 is pressed…. If the activation button 120 is pressed for the threshold time or more, a long press of the activation button 120 can be determined.); comparing as second factor of authenticator the first set of data with a second set of data for an authorized user of the computing device (Jung col 7 line 15 –col 8 line 20; When the mobile communication terminal 100 is in the  inactive state, a user authentication process can be performed for security by pressing the activation button 120…. If an eye or face of the user is imaged by the camera 130, the iris detection element 422 performs a function of recognizing and extracting an iris from an eyeball of the user. A general iris detection algorithm can be used for iris recognition. The user identification element 423 performs a function of comparing the iris detected by the iris detection element 422 to pre-stored iris information of the user, and authenticating the current user as a true user if the two match……Although an example of an authentication method through iris recognition has been described above, other authentication methods, for example, an authentication key
matching method, a password matching method, a face recognition method, a fingerprint recognition method, and the like, can be used. That is, one or more authentication
methods can be performed by pressing the activation button 120. ) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fadell’s device with teaching of Jung’s in order to perform the first(activating) and second functions(authenticating)  depending upon length of 

With regards to claim 2, Fadell in view of Jung discloses, wherein the controller circuit is configured to: provide a timestamp indicative of when the button has been pressed, wherein the timestamp is usable by the secure circuit (Jung col 5 line 0-10; The mobile communication terminal 120 can include a predetermined clock circuit or timer to calculate the cumulative number of continuous presses of the activation button 120 and measure a period of time for which the activation button 120 is pressed). Motivation would be same as stated in claim 1.

With regards to claim 17, Fadell discloses, A computing device, comprising: a button configured to receive a mechanical input from a user requesting performance of an authentication (FIG 8B 812 or FIG 7 720 and associated text; col 12 line 15-30; A sensor 720 may be placed in, adjacent to or behind any button or other physical input that a user may press in an electronic device. For example, a sensor 720 may be placed behind a `home button of a portable media player or cellular telephone (e.g., button 812, FIG. 8B). Sensor 720 may be placed between an outer cover or surface (e.g., a glass or plastic surface) and a mechanical component operative to interact with a switch or electronic circuit. For example, a fingerprint sensing mechanism may be embedded underneath a transparent surface operative through which the sensing mechanism may detect a user's fingerprint ridges and valleys. In some embodiments, no additional transparent surface may be necessary (e.g., if the sensing mechanism includes a surface on which a user 
a camera configured to capture a set of facial biometric data of the user (col 12 line 35-45; In some embodiments, input mechanism 712 may include a sensor 720 embedded underneath some or all of the pad such that when a user places a finger on input mechanism 712 ( e.g., to move an indicator on display 715), sensor 720 may detect
the features of the user's finger for authenticating the user. Col 2 line 30-40; The sensor may detect one or more biometric attributes of the user (e.g., facial or eye features) using the sensing component. For example the sensor may include a camera or optical sensor located adjacent to a display of the device. The user may then be authenticated by comparing the detected biometric attributes with a library of biometric attributes stored by or accessible to the electronic device.); 
a processor (FIG 1 102 and associated text); 
memory having program instructions stored therein that are executable by the processor to cause the computing device (FIG 1 106 and associated text) to: present, to the user, a prompt indicating performance of the authentication ( FIG 3 320; Col 8 line 20-25; Display screen 400 may include notice 420 directing the user to authenticate prior to accessing the device resources (e.g., the home screen from which information and applications are launched).); and 
a circuit configured to: authenticate the user based on 1) the mechanical input ( FIG 1 112 and associated text; col 12 line 35-45; In some embodiments, input mechanism and 2) the set of facial biometric data (Col 2 line 30-40; The sensor may detect one or more biometric attributes of the user (e.g., facial or eye features) using the sensing component. For example the sensor may include a camera or optical sensor located adjacent to a display of the device. The user may then be authenticated by comparing the detected biometric attributes with a library of biometric attributes stored by or accessible to the electronic device.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify base embodiment with teaching of other embodiment’s in order to provide an electronic device by which biometric and other authentication mechanisms are implemented in the device such that the device authenticates the user quickly and seamlessly (Fadell col 1line 65- col2 line5).

Fadell does not but Jung teaches, maintain a timestamp associated with a notification received by the secure circuit and indicative of the mechanical input being received;( Jung col 5 line 0-10; The mobile communication terminal 120 can include a predetermined clock circuit or timer to calculate the cumulative number of continuous presses of the activation button 120 and measure a period of time for which the activation button 120 is pressed..); authenticate the user based on 1) the timestamp being within a threshold time period of the authentication being performed and 2) the set of facial biometric data. (Jung col 7 line 15 –col 8 line 20; When the mobile 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fadell’s device with teaching of Jung’s in order to perform the first(activating) and second functions(authenticating)  depending upon length of pressing of the activation button in addition to turning on the touch screen display. (Jung Abstract  and col 7-8).

Claims 12, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fadell et al (US 9274647 B2) in view of Jung et al(US 9633373 B2) and further in view of Oberheide et al (US 20140245396 A1) .

With regards to claim 12, Fadell A method, comprising: a secure circuit of a computing device receiving an indication that a user has authorized an authentication of the user, wherein the indication is received from a control circuit configured to detect a mechanical input received at a button of the computing device ((col 12 line 15-30; A sensor 720 may be placed in, adjacent to or behind any button or other physical input that a user may press in an electronic device. For example, a sensor 720 may be placed behind a `home button of a portable media player or cellular telephone (e.g., button 812, FIG. 8B). Sensor 720 may be placed between an outer cover or surface (e.g., a glass or plastic surface) and a mechanical component operative to interact with a switch or electronic circuit. For example, a fingerprint sensing mechanism may be embedded underneath a transparent surface operative through which the sensing mechanism may detect a user's fingerprint ridges and valleys. In some embodiments, no additional transparent surface may be necessary (e.g., if the sensing mechanism includes a surface on which a user may place a finger)col 6line 5-20; Electronic device 100 may include any suitable mechanism or component for allowing a user to provide inputs to input/output circuitry 110. For example, electronic device 100 may include any suitable input mechanism, such as for example, a button, keypad, dial, a click wheel, or a touch screen… Some sensing mechanisms are described in commonly owned U.S. patent 720 operative to detect features of a user's fingerprint to identify the user.); 
the secure circuit receiving, from a camera of the computing device, a first set of facial data captured from the user (col 13 line 19-45; In some embodiments, the authentication system may instead or in addition include a sensing mechanism for detecting features underneath a user's skin…. The sensor may be positioned so as to detect a feature underneath any suitable portion of the user's skin when the electronic device is in use. For example, the sensor may be positioned to detect features underneath a user's skin in an area of the user's fingers, hand, wrist, arm, face, or any other suitable area. ); and the secure circuit authenticating the user (col 13 line 65 to col 14 line 20; the authentication system may identify features of the user's face using a three-dimensional authentication system….. As still another example, the authentication system may detect unique lines, patterns or spots of the user's skin (e.g., using skin texture analysis) To enhance or facilitate authentication, combinations of these approaches may be used. Col 11 line 65- col 12 line 10; To provide for secure access to resources, electronic device 700 may include at least one sensor 720 operative to detect features of a user's fingerprint to identify the user.); 
wherein a first factor of the authenticating includes the first set of facial data matching a second set of facial data associated with an authorized user account of the computing device (Col 14 line 24 31; In response to detecting a user's face opposite sensor 1120, electronic device 1100 may direct sensor 1120 to capture and analyze features of the user's face, and compare the analyzed features with a library of features associated with authorized users. If an authorized user is detected, electronic device 1100 may display or provide access to restricted content 1112 on display 1110.); and 

Fadell does not exclusively but, Jung teaches, wherein a second factor of the authenticating includes: determining a difference between a current time value and a time value associated with the received indication and comparing the determined difference with a threshold value (Jung col 7 line 15 –col 8 line 20; When the mobile communication terminal 100 is in the  inactive state, a user authentication process can be performed for security by pressing the activation button 120…. If an eye or face of the user is imaged by the camera 130, the iris detection element 422 performs a function of recognizing and extracting an iris from an eyeball of the user. A general iris detection algorithm can be used for iris recognition. The user identification element 423 performs a function of comparing the iris detected by the iris detection element 422 to pre-stored iris information of the user, and authenticating the current user as a true user if the two match……Although an example of an authentication method through iris recognition has been described above, other authentication methods, for example, an authentication key matching method, a password matching method, a face recognition method, a fingerprint recognition method, and the like, can be used. That is, one or more authentication methods can be performed by pressing the activation button 120. Col 16 line 15-20; wherein the terminal comprises a smartphone which comprises an activation sensor  

Fadell in view of Jung do not exclusively but Oberheide teaches, the secure circuit indicating that the authenticating has failed in response to the second factor not being satisfied ([0048] Step S250, which includes transmitting an assessment, functions to transfer the result of the second factor of authentication to the service provider. If the user confirmed the authentication request in the device application, the TFA service preferably communicates a successful completion of the second factor of authentication. If the user denied or canceled the authentication request, the TFA service preferably communicates an indication of the failure of the second factor of authentication.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fadell in view of Jung’s method with teaching of 

With regards to claim 21, 22, Fadell in view of Jung and Oberheide teaches,  wherein the secure circuit is configured to: indicate that the authentication of the user has failed based on the timestamp exceeding the threshold time period of the authentication; wherein the secure circuit is configured to: indicate that the authentication failed in response to confirming, as the first factor of the authentication, that the notification was not received by the secure circuit within the threshold time period of the authentication being performed (Oberheide [0021-22]; The medium of TFA can include push (possibly specifying an application ID if multiple apps or destinations have "push" capabilities), passcode, SMS/MMS, phone, or other suitable channels of two-factor authentication. In a synchronous mode, the response to an authentication request is made once the TFA transaction has completed or optionally timed out. ) Motivation would be same as stated in claim 12.

Claims 3, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fadell et al(US 9274647 B2) in view of Jung et al(US 9,633,373 B2) and further  in view of Khan (US 20150348008 A1) and in view of Davidson et al(US 20150282073 A1).

With regards to claim 3, 19  Fadell in view  Jung do not but Khan discloses, send the notification to the secure circuit via a secure channel between the controller circuit and the secure circuit (Khan [0008] In accordance with another suitable embodiment, 

however Fadell in view of Jung and Khan do not but Davidson teaches, wherein the controller circuit is configured to: control power provided to one or more components of the computing device responsive to the button being pressed (Davidson [0170] As indicated at block 310, the method may include triggering a mobile device to switch between an active state and a power-save state, e.g., responsive to the control button being pressed. For example, controller 151 (FIG. 1) may trigger mobile device 120 (FIG. 1) to switch between the active state and the power-save state, e.g., responsive to control button 158 (FIG. 1) being pressed for the first duration, e.g., as described above.  ); and.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fadell in view of Jung and Khan’s  device with teaching of Davidson’s in order  to triggering the mobile device to switch between first and second power states.  (Davidson Abstarct).

wherein the power management circuit is configured to use a cryptographic key to encrypt the indication sent to the secure circuit (Khan[0029]; TSM 116 may serve to provide GlobalPlatform or other secure transactions based services so that TSM 116 can set up a secure channel between service provider subsystem 112 and a secure element within the user device. Commerce credential, payment card information, and/or other sensitive account data may then be conveyed to the secure element in the device via the secure channel. In general, TSM 116 may use public/private keys or other cryptographic schemes to ensure that communication between service provider subsystem 112 and the secure element within the user device is secure.), 
However, Fadell in view of Jung and Khan do not but well known in the art that wherein the cryptographic key is unknown to the processor (Li [0003] Typically, the keys may be categorized as class 1 or class 2 keys. Class 1 keys include random secret keys that are shared with at least one entity such as a key generator. During manufacture of an integrated circuit or processor, the class 1 keys can be either auto-generated, by the integrated circuit or processor, stored therein, and revealed to at least one other entity or the class 1 keys may be externally generated, by a key generating entity, and stored in the integrated circuit or processor. Non-limiting examples of class 1 keys include provisioning keys, customer keys, and conditional access keys. Class 2 keys include secret keys derived from a master secret, which is unknown to the integrated circuit or processor but which is known to at least one entity such as a key generating entity.  ).

Claims 4 -8, 10-11, 14-16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fadell et al(US 9274647 B2)  in view of Jung et al(US 9,633,373 B2) and further in view of Khan (US 20150348008 A1).

With regards to claim 4, Fadell further discloses, a processor (FIG 1 102); and memory FIG 1 106 ), however, Fadell in view of Jung do not exclusively but Khan discloses,  a processor ; and memory having program instructions stored therein that are executable by the processor to cause the computing device to present, to the first user, a prompt associated with a financial transaction to be performed ([0007] In accordance with one suitable embodiment, the electronic device may include a secure element and an associated processor that communicates with the secure element. The electronic device may be used to detect a user input for initiating a mobile payment transaction and asserting a user input flag in response to detecting the user input with a contactless registry service (CRS) applet running on the secure element.).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fadell in view of Jung’s  device with teaching of Khan’s in order  to operating electronic devices to conduct mobile payment transactions.  (Khan [0003]).

With regards to claim 5, 18 Fadell in view of Jung and  Khan discloses, a near-field communication (NFC) radio (Khan FIG 4 222  and associated text; ); and a secure element configured (FIG 4 202 and associated text) to: receive, from the secure circuit, an indication that the first user has been successfully authenticated (FIG 4 sending, via the NFC radio, transaction information of the first user for the financial transaction (Khan [0061] Still referring to FIG. 4, NFC controller 222 may be interposed between the applications processor 200 and the secure element 202. NFC controller 222 may include an interface circuit 242 for linking applications processor 200 to secure element 202 (e.g., via paths 240 and 270). Applications processor 200 may serve as a "trusted processor" for communicating with secure element 202 via a secure channel. During a mobile payment transaction, secure element 202 may forward an encrypted version of a commerce credential that is stored on the secure element externally to an NFC reader at merchant terminal 108 (FIG. 1) using an NFC transceiver 216 and antenna(s) 218 within controller 222.). Motivation would be same as stated above in claim 4.

With regards claim 6, Fadell in view of Jung and Khan discloses,  further comprising: a wireless interface; and wherein the secure circuit is configured to: based on the authentication, send transaction information of the first user via the wireless interface ([0062] This is merely illustrative. In general, device 102 may include one or more baseband processors for handling NFC protocols, wireless local area network protocols (e.g., IEEE 802.11 protocols--sometimes referred to as WiFi.RTM.), protocols 

With regards to claim 7, Fadell in view of Jung and Khan discloses,  wherein the prompt indicates a first transaction instrument to be used for the financial transaction (Khan [0071]; For example, the default value for the button pressed flag is `0.` When device 102 has detected that a user has pressed button 17, the button pressed flag may be set to a value of `1` (i.e., the button pressed flag may be asserted).[0072]; In general, flag 236 serves as a flag that is asserted in response to some user input that initiates any operations that need to be carried out in order for device 102 to perform a mobile payment transaction); and wherein the program instructions are executable to cause the computing device to receive, via the prompt, a selection of a second transaction instrument for the financial transaction (Khan Fig 5 and associated text; [0064] CRS applet 204 may be executed in a master or "issuer" security domain (ISD) in secure element 202, whereas payment applet(s) 206 may be executed in supplemental security domains (SSDs). For example, keys and/or other suitable information for creating or otherwise provisioning one or more credentials (e.g., credentials associated with various credit cards, bank cards, gift cards, access cards, transit passes, etc.) on device 102 and/or for managing credential content on device 102 may be stored on the CRS applet 

With regards to claim 8, Fadell in view of Jung and Khan discloses, wherein the secure circuit is configured to: in response to the selection of the second transaction instrument (Khan FIG 5 206-2 and associated text; Khan [0071]; For example, the default value for the button pressed flag is `0.` When device 102 has detected that a user has pressed button 17, the button pressed flag may be set to a value of `1` (i.e., the button pressed flag may be asserted).[0072]; In general, flag 236 serves as a flag that is asserted in response to some user input that initiates any operations that need to be carried out in order for device 102 to perform a mobile payment transaction), perform another authentication of the first user by: confirming that the notification was received (Khan [0071]); receiving, from the camera, a third set of biometric data of the first user captured after the first set of biometric data; and comparing the third set of biometric data with the second set of biometric data (Fadell col 2line 30-40;  The sensor may detect one or more biometric attributes of the user (e.g., facial or eye features) using the sensing component. For example the sensor may include a camera or optical sensor located adjacent to a display of the device. The user may then be authenticated by comparing the detected biometric attributes with a library of biometric attributes stored by or accessible to the electronic device. Also col 12 line 15-40;). Motivation would be same as stated above in claim 4.

With regards 10, Fadell in view of Jung and Khan teaches, wherein the controller circuit is configured to provide the notification to the secure circuit after detecting at least two presses of the button (Khan [0008] In accordance with another suitable embodiment, the portable electronic device may include a secure element for securely storing commerce credentials, a trusted processor that is configured to communicate with the secure element via a secure channel, and input-output devices for interfacing with an authorized user of the device Note: Detecting at least two presses is considered as design by choice ). Motivation would be same as stated above in claim 4.

With regards to claim 11, Fadell in view of Jung and Khan disclose, wherein the secure circuit is isolated from access except through a mailbox mechanism, and wherein the secure circuit is configured to receive the notification and the first set of biometric data via the mailbox mechanism (Khan[0029]; Commerce credential, payment card information, and/or other sensitive account data may then be conveyed to the secure element in the device via the secure channel. In general, TSM 116 may use public/private keys or other cryptographic schemes to ensure that communication between service provider subsystem 112 and the secure element within the user device is secure. Note: Examiner interpreted proper key to access the mailbox or secure circuit). Motivation would be same as stated above in claim 4.

With regards to claim 14 Fadell in view of Jung and Khan do not disclose but well known in the art  , the control circuit initiating a boot sequence of the computing device responsive to a mechanical input being received at the button (Zhao [0030]; Once a user powers the electronic ON by powering the control circuit ON, the control circuit can execute its boot sequence from the instruction set stored within the first memory. ).

Claims 15-16 is the method claims corresponding to device claim 5, 8, also rejected accordingly.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987.  The examiner can normally be reached on 8.30 to 430 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498